DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
Applicants’ election of Species I on which claims 1-11 and 12-13 are readable, without traverse is acknowledged (p. 1, first full paragraph) along with electing Sub-species A which is the fixation determination unit determining that the oil pump is not fixed in the full discharge state in a case where the oil pressure passage has dropped by a certain amount by a predetermined value or more than a predetermined time (p. 2, first full paragraph).  In response to Applicants further selection of Subspecies A, independent Claim 12 is withdrawn from examination as Claim 12 is directed to an oil pump fixation apparatus that includes the fixation determining unit determining that the oil pump is not fixed in the full discharge state in a case where the oil pressure in the high pressure oil passage has dropped to or below a maximum pressure in the partial discharge state (i.e., this was presented as Subspecies B in the restriction election which, with Applicants’ selection of Subspecies A as described above, was not elected by Applicants).  This election is made FINAL.  

Status of the Claims
Receipt and entry of Applicants’ reply filed on November 16, 2020 is acknowledged.  Claims 1-19 are pending with Claims 1-11 and 13 being elected by Applicants as described above with Claims 12 and 14-19 are further withdrawn to a non-elected invention.  Thus, Claims 1-11 and 13 are examined on the merits in the U.S. non-provisional application.  

Examiner’s Note on Claim Interpretation
Applicants’ disclosure is entitled as “OIL PUMP FIXATION DETECTING APPARATUS AND OIL PUMP FIXATION DETECTING METHOD” and the preamble and body of Claim 1 recite the word “fixation” a number of times such as initially in the preamble of Claim 1 (“An oil pump fixation detecting apparatus comprising:” Claim 1, line 1).  With a reading of Applicants’ disclosure the Examiner did not find an explicit definition of the word “fixation” described in the specification so that the word is clearly understood and so that a proper assignment of scope can be realized when the word is read in Applicants’ claims.  Lacking this explicit definition, the specification equates the word “fixation” with specific operational states of the oil pump (10, Fig. 1) being either disposed in a full-discharge [operation] state or a half-discharge [operation] state (p. 28, second full paragraph) and/or whether the oil pump (10) is actually operating in the full-discharge [operation] state or the half-discharge [operation] state (Abstract, lines 5-11, as decided by fixation determination of the oil pump by the fixation determination unit (150d, Fig. 1).  Examination of the application below reflects this equating of fixation with the operating state of the oil pump as previously described above.  Additionally, the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
		--FIXATION DETECTING APPARATUS TO PREVENT AUDIBLE SOUND FROM EMANATING FROM THE OIL PUMP DURING OIL PUMP OPERATION STATE DETERMINATION--

The disclosure is objected to because of the following informalities:
		“the switching pressure solenoid 50, for example..” (p. 23, first full paragraph, third to last line) should be ‘the switching pressure solenoid 50, for example. [[
		It is not understood what the sentence “In other words, in one implementation, the target oil pressure setting unit 150b may serve as a “target oil pressure setting unit”.” (p. 26, first full paragraph, last three lines) actually means or is trying to describe,
		It is not understood what the sentence “In other words, in one implementation, the pressure regulator 150c may serve as a “pressure regulator.” (p. 27, first full paragraph, last three lines) actually means or is trying to describe,

		“at a predetermine time interval,” (p. 31, first full paragraph) should be ‘at a predetermined [[.
Appropriate correction is required.

Claim Objection
The following claim is objected to because of the following informality:  
		Based on the discussion in the Examiner’s Note on Claim Interpretation above, Claim 1 should recite:

1.  (Currently Amended)  An oil pump fixation detecting apparatus for determining an operational discharge state of an oil pump by operational fixation determination of the oil pump, comprising: 
		the [[
		a discharge state switching unit configured to switch the [[
		a target oil pressure setting unit configured to set a diagnostic target oil pressure directed to determining whether the oil pump is fixed in one of the full-discharge state and the partial-discharge state; 
		a pressure regulator configured to regulate an oil pressure in the high-pressure oil passage to allow the oil pressure in the high-pressure oil passage to coincide with the diagnostic target oil pressure; and 
		a fixation determining unit configured to carry out a fixation determination as to whether the oil pump is fixed in one of the full-discharge state and the partial-discharge state on a basis of the oil pressure regulated by the pressure regulator, wherein 
		as full-discharge switching, the discharge state switching unit controls the discharge state of the oil pump to be the full-discharge state, when the fixation determining unit carries out the fixation determination, 
		as target oil pressure setting, the target oil pressure setting unit sets, as the diagnostic target oil pressure, a value higher than a maximum pressure in the partial-discharge state, when the fixation determining unit carries out the fixation determination, 
		as oil pressure regulation, the pressure regulator regulates the oil pressure in the high-pressure oil passage to allow the oil pressure in the high-pressure oil passage to coincide with the diagnostic target oil pressure, when the fixation determining unit carries out the fixation determination, 
		the discharge state switching unit performs control of switching the discharge state of the oil pump from the full-discharge state to the partial-discharge state, after the full-discharge switching, the target oil pressure setting, and the oil pressure regulation have been performed, 			
		the fixation determining unit determines that the oil pump is not operationally fixed in the full-discharge state in a case where the oil pressure in the high-pressure oil passage has dropped by a predetermined value or more within a predetermined time after the control of switching the discharge state of 
		the fixation determining unit determines that the oil pump is operationally fixed in the full-discharge state in a case where the oil pressure in the high-pressure oil passage does not drop by the predetermined value or more within the predetermined time after the control of switching the discharge state of the oil pump from the full-discharge state to the partial-discharge state has been performed.

		Appropriate correction is required.

Statement on Claim Interpretation (35 U.S.C. 112f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  

The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The Examiner interprets Claim 1 to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
The claim limitations:
		“discharge state switching unit configured to switch a discharge state of the oil pump between a full-discharge state and a partial-discharge state” (Claim 1, lines 4-6),
		“target oil pressure setting unit configured to set a diagnostic target oil pressure directed to determining whether the oil pump is fixed in one of the full-discharge state and the partial-discharge state” (Claim 1, lines 12-14)

		“fixation determining unit configured to carry out a fixation determination as to whether the oil pump is fixed in one of the full-discharge state and the partial-discharge state on a basis of the oil pressure regulated by the pressure regulator” (Claim 1, lines 18-21).
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they each use a generic placeholder 
“discharge state switching unit”,
“target oil pressure setting unit”
“pressure regulator”
“fixation determining unit”
coupled with functional language 
		“configured to switch a discharge state of the oil pump between a full-discharge state and a partial-discharge state”,
		“configured to set a diagnostic target oil pressure directed to determining whether the oil pump is fixed in one of the full-discharge state and the partial-discharge state”
		“configured to regulate an oil pressure in the high-pressure oil passage to allow the oil pressure in the high-pressure oil passage to coincide with the diagnostic target oil pressure”

without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
		“discharge state switching unit configured to switch a discharge state of the oil pump between a full-discharge state and a partial-discharge state” (Claim 1, lines 4-6) – The specification describes that the transmission control unit (TCU 150, Fig. 1) includes the discharge state switching unit 150a which is a [software] program that is stored on EEPROM and executed by the microprocessor to achieve the operations of the discharge state switching unit 150a (last eight (8) lines of the first paragraph on p. 25 of the specification, first full paragraph on p. 24).  The operations of the discharge state switching unit 150a carry out the function of the discharge state switching unit 150a which is to switch a discharge state of the oil pump between a full-discharge state and a partial-discharge state as is recited in Claim 1 and described above.

			“pressure regulator configured to regulate an oil pressure in the high-pressure oil passage to allow the oil pressure in the high-pressure oil passage to coincide with the diagnostic target oil pressure” (Claim 1, lines 15-17) - The specification describes that the transmission control unit (TCU 150, Fig. 1) includes the pressure regulator 150c which is a [software] program that is stored on EEPROM and executed by the microprocessor to achieve the operations of the pressure regulator 150c (last eight (8) lines of the first paragraph on p. 25 of the specification, first full paragraph on p. 24).  The operations of the pressure regulator 150c carry out the function of the pressure regulator 150c which is to regulate an oil pressure in the high-pressure oil passage to allow the oil pressure in the high-pressure oil passage to 
		“fixation determining unit configured to carry out a fixation determination as to whether the oil pump is fixed in one of the full-discharge state and the partial-discharge state on a basis of the oil pressure regulated by the pressure regulator” (Claim 1, lines 18-21) - The specification describes that the transmission control unit (TCU 150, Fig. 1) includes the fixation determining unit 150d which is a [software] program that is stored on EEPROM and executed by the microprocessor to achieve the operations of the fixation determining unit 150d (last eight (8) lines of the first paragraph on p. 25 of the specification, first full paragraph on p. 24).  The operations of the fixation determining unit 150d carry out the function of the fixation determining unit 150d which is to carry out a fixation determination as to whether the oil pump is fixed in one of the full-discharge state and the partial-discharge state on a basis of the oil pressure regulated by the pressure regulator as is recited in Claim 1 and described above.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The elements “an oil pump fixation detecting apparatus” (Claim 1, line 1) and “an oil pump” (Claim 1, line 2) and “a high-pressure discharge passage” (Claim 1, line 7) make the claim indefinite in that it is not understood if the high-pressure discharge passage is associated with the previously recited oil pump fixation detecting apparatus 
	The elements “a discharge state switching unit” and “a target oil pressure setting unit” and “a pressure regulator” and “a fixation determining unit” in combination with the specification (p. 24, first full paragraph, lines 4-6 and last five lines of the first paragraph on p. 25, p. 31, first full paragraph last two lines…TCU 150 executes a process, Figs. 4A and 4B) make the claim indefinite in that each of the discharge state switching unit and the target oil pressure setting unit and the pressure regulator and the fixation determining unit are described as functions performed within a transmission control unit (TCU 150, Fig. 1, the EEPROM of TCU 150 “may hold…a [software] program that causes the microprocessor to execute each process”, p. 24, first full paragraph, lines 4-6 of the specification, Figs. 4A and 4B).  Claim 1 is an apparatus claim, and as such, the physical structure is the TCU (TCU 150 is electronically coupled with the physical structures of the line pressure solenoid 20, the switching pressure solenoid 50, and the line pressure sensor 153, for example, as seen in Fig. 1, p. 23, second full paragraph, lines 3 and 4) and without the TCU the functions carried out within the TCU represented by the recited elements in Claim 1 (and as shown in the process of Figs. 4A and 4B) of the discharge state switching unit (TCU function 150a, Fig. 1), the target oil pressure setting unit (TCU function 150b), the pressure regulator (TCU function 150c), and the fixation determining unit (TCU function 150d) cannot be performed/executed and Applicants’ oil pump fixation detecting apparatus would not operate as intended to determine if the oil pump is fixed in one of the full-discharge state or the partial discharge state (p. 1, first full paragraph of the BACKGROUND of the specification, and 
	The phrase “as full discharge switching, the discharge state switching unit controls the discharge state of the oil pump to be the full discharge state, when the fixation determining unit carries out the fixation determination” (Claim 1, lines 22-24) makes the claim indefinite in that the subphrase implies that the discharge state switching unit may not actually control the discharge state of the oil pump to the full-discharge state so that Applicants’ oil pump fixation detecting apparatus would not operate as intended to determine if the oil pump is fixed in one of the full-discharge state or the partial discharge state. 

In Regard to Claim 2 and claims dependent thereon
	The phrase “when the discharge state of the oil pump is being controlled to be the full discharge state” makes the claim indefinite because the subphrase “to be” implies that the discharge state of the oil pump may not be controlled to the full discharge state, and if the discharge state of the oil pump is controlled to the full discharge state Applicants’ oil pump fixation detecting apparatus may not operate as intended.    


In Regard to Claim 6 and Claim 7
	The element “a predetermined value” (Claim 6, line 5) makes the claim indefinite in that it is not understood if this is the same predetermined value recited in Claim 1 (Claim 1, line 40) from which Claim 6 depends or is a different predetermined value.  Additionally, the claim recites the phrase “a predetermined value or more and the oil pressure has dropped to or below a maximum pressure” (lines 5-6 and 16-17) which appears to be associated with Subspecies B in the restriction election on September 29, 2020 which was not elected by Applicants (i.e., Applicants elected Subspecies B is directed to the fixation determining unit determines that the oil pump is not fixed in the full discharge state in a case where the oil pressure has dropped to or below a maximum pressure in the partial discharge state).  Claim 7 recites identical limitations as Claim 6 but has a different dependency and so is similarly rejected as Claim 6 described above.  Claim 13 also recites that the fixation determining unit determines the full or partial discharge state based on based on the high-pressure oil passage measurement of pressure which is associated with Subspecies B which was not elected by Applicants as previously described above for Claims 6 and 7.  Additionally, Claim 13 further recites the phrase “when the discharge state of the oil pump is being controlled to be the full discharge state” which implies that the discharge state of the oil pump may not be controlled to the full discharge state and if the discharge state of the oil pump is not controlled to the full discharge state Applicants’ oil pump fixation detecting apparatus would not operate as intended.   
Allowable Subject Matter
Claims 1-11 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
		the oil pump fixation detecting apparatus as claimed including specifically
			as full-discharge switching, the discharge state switching unit controls the discharge state of the oil pump to be the full-discharge state, when the fixation determining unit carries out the fixation determination, as target oil pressure setting, the target oil pressure setting unit sets, 
		42as the diagnostic target oil pressure, a value higher than a maximum pressure in the partial-discharge state, when the fixation determining unit carries out the fixation determination, 
		as oil pressure regulation, the pressure regulator regulates the oil pressure in the high-pressure oil passage to allow the oil pressure in the high-pressure oil passage to coincide with the diagnostic target oil pressure, when the fixation determining unit carries out the fixation determination, 
		the discharge state switching unit performs control of switching the discharge state of the oil pump from the full-discharge state to the partial-discharge state, after the full-discharge switching, the target oil pressure setting, and the oil pressure regulation have been performed, 

		the fixation determining unit determines that the oil pump is fixed in the full-discharge state in a case where the oil pressure in the high-pressure oil passage does not drop by the predetermined value or more within the predetermined time after the control of switching the discharge state of the oil pump from the full-discharge state to the partial-discharge state has been performed
is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
US2017/0167603 and US2017/0248225 and JP 2017-031938 A (each disclosed by Applicants on the information disclosure statements (IDS) dated 12/04/2018 and 12/12/2019 of the instant application) are relevant to the disclosure and represent prior work in the oil pump/hydraulic circuit art.  US2017/0167603 and US2017/0248225 and JP 2017-031938 A each describe algorithms (Fig. 5 of ‘603 and Fig. 5 of ‘225) to detect fixation of an oil pump in a hydraulic circuit that is in the full- or partial-discharge state.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday February 11, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746